                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                :
AARON MCCOY,                    :
                     Plaintiff, :
                                :              Civil Action
                v.              :              No. 1:18-CV-04123-TJS
                                :
DETECTIVE KEENYA TAYLOR,        :
DETECTIVE/SERGEANT              :
JOSEPH JENKINS, POLICE OFFICER :
WALTER BOSAK, CITY OF           :
PHILADELPHIA, AND JOHN AND/OR :
JANE DOE, PHILADELPHIA          :
POLICE PERSONNEL (1-5)          :
                                :
                     Defendant. :



                                 NOTICE OF APPEAL

      Notice is hereby given that Aaron McCoy, Plaintiff in the above-named case,

hereby appeals to the United States Court of Appeals for the Third Circuit from the June

20, 2019, Order (Dkt. No. 18-4123) entering judgment in favor of Defendant Detective

Keenya Taylor and against the Plaintiff Aaron McCoy granting Defendant’s Motion for

Summary Judgement.

                                               Respectfully submitted,

                                               /s/ Timothy C. Alexander /
                                               Timothy C. Alexander, Esquire
                                               Attorney Identification No. 315716
                                               Helmer, Conley & Kasselman, P.A.
                                               107 West Broadway
                                               Salem, New Jersey 08079
                                               (856) 935-2244
                                               timalexander@helmerlegal.com
Date: July 17, 2019                            Attorneys for Plaintiff Aaron McCoy
                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                :
AARON MCCOY,                    :
                     Plaintiff, :
                                :                Civil Action
                v.              :                No. 1:18-CV-04123-TJS
                                :
DETECTIVE KEENYA TAYLOR,        :
DETECTIVE/SERGEANT              :
JOSEPH JENKINS, POLICE OFFICER :
WALTER BOSAK, CITY OF           :
PHILADELPHIA, AND JOHN AND/OR :
JANE DOE, PHILADELPHIA          :
POLICE PERSONNEL (1-5)          :
                                :
                     Defendant. :



                              CERTIFICATE OF SERVICE



I hereby certify that on the date below, the Plaintiff’s Notice of Appeal was filed via the

Court’s electronic filing system and is available for downloading by all parties of record.



                                                 Respectfully submitted,

                                                 /s/ Timothy C. Alexander /
                                                 Timothy C. Alexander, Esquire
                                                 Attorney Identification No. 315716
                                                 Helmer, Conley & Kasselman, P.A.
                                                 107 West Broadway
                                                 Salem, New Jersey 08079
                                                 (856) 935-2244
                                                 timalexander@helmerlegal.com
Date: July 17, 2019                              Attorneys for Plaintiff Aaron McCoy
